DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Status of the Claims
3.	Claims 1-16 and 18-20 are currently pending.  This office action is in response to the amendment filed on 11/16/2020.  
Claim Interpretation
4.	Concerning claim 1 the claim recites “phenoxypolyethyene glycol acrylate having two ethylene glycol units” and “methoxypolyethylene glycol acrylate having nine ethylene glycol units”.  These recitations are interpreted so that they indicate a single particular structure of a monomer, and as such each of the indicated monomers must have only the specifically indicated number of ethylene glycol units present in the polymer and can not have more that the indicated number. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamiya (US 2009/0130384 A1) as is evidenced by  Garner (Garner, Brett et al “Refractive index change Due to Volume-Phase Transition in Polyacrylamide Gel Nanospheres for Optoelectronic and Bio-Photonics” 2009 Applied Physics Express 2 057001; Listed on the IDS filed on 07/23/2018),  Thevenet (US 2009/0081261 A1), Shieh (Shieh et al, “Sequence length distribution affects the lower critical solution temperature, glass transition temperature, and CO2-responsiveness of N-isopropylacrylamide/methacrylic acid copolymers” (2018) Polymer 143 258-270) and Muta (US 6,228,965 B).
Concerning claim 1-2, 16, 20 Tamiya teaches a temperature responsive polymer having a structure of (paragraph 0038)

    PNG
    media_image1.png
    121
    149
    media_image1.png
    Greyscale

Where R1 and R2 may be the same as or different from each other and represent a hydrogen atom or a 1-4 C alkyl group, R3  is hydrogen or methyl and R4 represents a hydrocarbon structure having a functional group that is crosslinkable with a crosslinker, and x+y=1 and x is preferably between 0.6 and 0.95 and y is between 0.05 and 0.4 (paragraph 0039).   Tamiya further teaches that the polymer would have a lower critical point temperature which is dependent of the specific polymer structure (paragraph 0083) and particularly indicates that the lower critical point temperature of a N-isopropylacrylamide polymer of about 32 °C is useful (paragraph 0085). 
Tamiya provides an example of the temperature responsive polymer having reactive groups which is a copolymer of 80 mol% N-isopropylacrylamide and 20 mol% hydroxyethylacrylate (paragraph 0089).  The N-isopropylacylamide unit would be considered to be a temperature responsive unit that comprises a hydrogen bond unit comprising an amide bond. 

Garner teaches that a polyisopropyl acrylamide gel  (pg 057001-1 column 1 paragraphs 1-2) shows a rapid increase in the index of refraction around the critical temperature of 34 °C as a result of the a volume change of the gel (pg 057001-2 column 2 paragraph 3 and pg 057001-3 column 1 paragraph 1 and column 2 paragraph 1) and is indicated to be a change of from 1.32 to approximately 1.39 resulting in a refractive index difference of 0.09.  This provides evidence that the presence of a critical solution temperature would result in a refractive index difference between temperatures above and below the critical solution temperature. 
It should also be noticed that applicants specification indicate that both a copolymer of 50 mol % hydroxyethyl acrylate and 50 mol % N-isopropylacrylamide (applicants specification Table 3 example 7) and a N-isopropylacrylamide homopolymer (applicants specification Table 3 reference example 9) are indicated to have the claimed refractive index property, which would further provide evidence that the thermoresponsive polymer of Tamiya which is made from N-isopropylacrylamide and hydroxyethyl acrylate would have the claimed refractive index property.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As such the hydroxyethylacrylate and N-isopropyl acrylamide copolymer of Tamiya would have the claimed refractive index property. 
Thevenet provides evidence of an equation which can be used to determine a theoretical glass transition temperature of a copolymer (paragraph 0197)

    PNG
    media_image2.png
    77
    289
    media_image2.png
    Greyscale

Where Tg is the glass transition temperature of the copolymer, each of the W’s is the weight fraction of the monomer used in the copolymer, and each of the numbered Tg’s is the glass transition temperature of the homopolymer of the monomer used of the monomer used to make the copolymer. All temperatures indicated are in Kelvin.   As such the evidence provided by Thevenet would allow for the calculation of the Glass transition temperature of copolymer of Tamiya as long as the glass transition temperature of the homopolymer of each monomer is known. 

Muta provides evidence that the Tg of the homopolymer of hydroxyethyl acrylate is approximately -15 °C (column 4 lines 15-20) or approximately 258.15 K. Hydroxyethyl acrylate is known to have a molecular weight of approximately 116 g/mol. 
This indicates that the a polymer having a 0.6 to 0.4 molar ratio of N-isopropylacrylamide to hydroxyethyl acrylate as is indicated by the endpoint of range taught by Tamiya would have a weight ratio of 0.5937 of Isopropylacrylamide to 0.4063 of hydroxyethyl acrylate.  This when calculated from using the fox equation indicates that the glass transition temperature of this polymer will be approximately 59.11 °C.  When the other endpoint of the molar ratio of the monomer is used (0.95 N-isopropylacrylamide to 0.05 hydroxyethylacrylate) are used this results in a Tg of the polymer of approximately 128.19 °C.  This would indicate that the Tg value of the hydroxyethylacryalte and n-isopropylacrylamide copolymer will range from approximately 59.11 °C to 128.19 °C which is an overlapping range with the claimed range of from -50 to 80 °C. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to make a copolymer of hydroxyethyl acrylate and N-isopropylacrylamide which has the claimed Tg values because Tamiya teaches hydroxyethyl acrylate and N-isopropylacrylamide copolymers and indicates an amount of each monomer which would provide an overlapping range with the claimed Tg range. 
Concerning claims 3-4 Tamiya further teaches that the temperature responsive copolymer which can be a copolymer of N-isopropylacrylamide and hydroxyethyl acrylate can further be 
The amount of the crosslinker which is used is indicated to be present in an amount of from 0.5 to 50 parts by weight relative to 100 parts by weight of the temperature responsive polymer.  The amount of crosslinker which is used to crosslink the copolymer would have an effect on the Tg of the thermoresponsive polymer. However if the amount of crosslinker is low such as the indicated 0.5 parts by weight then the effect on the Tg of the polymer would also be low as the effect a monomer unit has on the Tg is proportional to the weight fraction of that monomer unit in the final polymer.  As such the Tg of the crosslinked copolymer would be considered to be an overlapping range with the claimed range as a small amount of crosslinker would not significantly alter the Tg of the copolymer and small amounts of crosslinker are taught by Tamiya. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
because Tamiya teaches that the indicated crosslinking agents can be used and indicates that small amount of crosslinker are possible which would lead to an overlapping range with the claimed range of the Tg value. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 5 Tamiya further teaches that the exemplary N-isopropyl acrylamide and hydroxyethyl acrylate copolymer is separated from solution and dried to obtain a white polymer (paragraph 0089).  This would be a resin composition having a polymer in an amount of 100 ppm by mass or greater since as a purified polymer it would be expected to have the polymer present in an amount near 1,000,000 ppm.  The exemplary copolymer is also indiated to be used in a coating compoisiton having 100 parts of polymer per 390 parts of component (paragraph 0090) which would also be within the claimed amount of greater than 100 ppm by weight of polymer. This exemplary copolymer does not meet the claimed limitations particularly the claimed Tg value but as indicated above Tamiya broadly teaches an overlapping range of the Tg with the claimed Tg.  
It would have been obvious to one of ordinary skill in the art to make the claimed polymer into a reins compoisition where the polymer is present in an amount of 100 ppm by mass or greater because Tamiya as is indicated above teaches the claimed polymer and further teaches that N-isopropylacrylamide and hydroxyethyl acrylate copolymers can be removed from solvent and prepared as a white polymer which would have the claimed amount of polymer present. 
Concerning claims 6-15 Tamiya indicated above teaches the claimed polymer and resin composition but does not specifically teach that the hydrogel film is a light control material, an optical waveguide material, an athermal optical element, a color display element or an optical material.  
It should be noticed that that each of the indicated indications of a light control material, an optical waveguide material, and an optical material are given the broadest reasonable interpretation as a material or component which is capable of being used as given component.  It should also be noticed that the indication of “element” is also given its broadest reasonable interpretation as a component that is capable of being used in the indicated device. 

Concerning claims 18-19 Tamiya further teaches that the copolymer will have a preferable weight average molecular weight of from 5,000 to 100,000 (paragraph 0038).  This is within the claimed range of 1,000 to 1,000,000. 

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	 Claims 1-16 and 18-20 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L MILLER/               Examiner, Art Unit 1763                                                                                                                                                                                         

/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763